 435305 NLRB No. 45CONTROL SERVICES1The Respondent has excepted to the judge's failure to recusehimself for bias. There is no merit to that exception. We have care-
fully reviewed the record and have found no evidence of bias on the
part of the judge. Filmation Associates, 227 NLRB 1721 (1977), andCenter for United Labor Action, 209 NLRB 814 (1974), cited by theRespondent, are inapposite to this case. In each of those decisions,
it was necessary to remand the proceedings for a hearing on the mer-
its, and the Board±faced with an allegation of bias on the part of
the original judge±simply elected to remand to a different judge.
Those authorities obviously do not require a remand when, as in this
case, there is no need for a further hearing on the merits, and the
judge has shown no sign of bias.2We agree with the judge that the Respondent's no-solicitationand no-distribution rules were unlawful, and that Sec. 10(b) does not
bar finding the violation. See Alamo Cement Co., 277 NLRB 1031,1036±1037 (1985).In adopting the judge's finding that the Respondent had at leastan informal progressive discipline policy, we rely on the testimony
to that effect by Supervisors Bolanos and Ormeno. The judge evi-
dently discredited contrary testimony by Vice President Martin and
Supervisor Salvatoriello.Contrary to the judge's statement in part II,(b), par. 5, employeesArismendi and Carbonell were instructed by the Respondent to
produce papers bearing the names they had been using on the job,
not their real names. Also, the events recounted in part II,(b) did not
take place at an Exxon facility. These errors do not affect our deci-
sion.3The Respondent, for undisclosed reasons, appears to dispute thejudge's characterization of Toppi as a statutory supervisor. We find,
however, that the evidence supports the judge. Arismendi testified
that Toppi once gave her permission to miss work, and also gave
her additional assignments when other employees were absent. Toppi
did not testify. In addition, the Respondent's records characterize
Toppi as a supervisor.4Castellani's responseÐthat (contrary to fact and law) the employ-ees no longer had a unionÐis further evidence of the Respondent's
antiunion animus, as is the Respondent's suspension of Johnson for
wearing a union sticker (see below).5Dias' testimony in this regard was not controverted by Bolanos.Control Services, Inc. and Local 32B±32J, ServiceEmployees International Union, AFL±CIO.
Cases 22±CA±17042, 22±CA±17167, 22±CA±
17302, and 22±CA±17341October 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn June 11, 1991, Administrative Law Judge Ray-mond P. Green issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel and the Charging Party filed an-
swering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-memberpanel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,1findings,2and con-clusions and to adopt the recommended Order as modi-
fied.1. The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by discharging Mar-
tha Arismendi, Jose Carbonell, Karen Talledo, Samuel
Johnson, Maria Dias, and Domitilla Olivares because
of those employees' union activities. We adopt those
findings for the reasons discussed in the judge's deci-
sion, and for the additional reasons set forth below.Concerning the discharges of Arismendi andCarbonell, we note that the testimony of the Respond-
ent's vice president of operations, Thomas Martin, fur-
ther supports the judge's finding that the Respondent'sstated reason for those discharges was pretextual. Mar-tin, who gave the instruction to terminate employees
who were working under other people's names, admit-
ted that his chief concern was whether employees had
proper documentation, and that those who (like
Arismendi and Carbonell) had such documentation
should be permitted to continue working.We also agree with the judge that, contrary to theRespondent's contentions, the Respondent knew of the
union activities of Arismendi and Carbonell at the time
of their discharges. In addition to the factors relied on
by the judge to establish that knowledge, we rely on
the judge's finding that Supervisor Salvatore Toppi3interrupted a union meeting attended by 18 to 20 peo-
ple, including both Arismendi and Carbonell. The Re-
spondent, through Toppi, thus can be charged with
firsthand knowledge of the two employees' attendance
at union meetings. We also rely on Arismendi's testi-
mony that she protested an instruction by Supervisor
Castellani that employees should accept work assign-
ments in sections other than their own, by telling
Castellani that the employees had been told at a union
meeting that they did not have to work in other sec-
tions.4Turning to the discharge of Dias, we note that Mar-tin testified that he had instructed the Respondent's su-
pervisors to be especially careful when meting out dis-
cipline to known union activists, such as Dias. Martin
advised Supervisor Salvatoriello that ``On any of the
people that we might know to be active in the union,
you can go ahead and discipline but make sure you are
correct, make sure it's documented.'' Despite this al-
leged kid-gloves treatment of known union supporters,
however, Martin discharged Dias on the basis of a
hearsay report, without even attempting to get her
version of the incident±her allegedly going through Su-
pervisor Bolanos' desk or papers±on which the dis-
charge supposedly was based. He did so, moreover,
even though Bolanos himself had only issued a warn-
ing to Dias concerning the incident, and had told her
that the next time she would receive a 2 or 3-day sus-
pension, and that she would be discharged after a thirdoccurrence.5With respect to Johnson's discharge, assertedlybased on his repeated absences from work and his fail-
ure to call in to advise that he would be absent, we 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The Respondent does not now contend that Johnson's failure topresent a doctor's note was a basis for his discharge.7In this regard, we note Salvatoriello's testimony that, on themorning of Johnson's discharge, Martin asked him to listen to the
message tape on the answering machine, but that the morning's mes-
sages had already been erased. The judge discredited Salvatoriello's
assertion that messages are automatically erased when the tape is
rewound. Even under Salvatoriello's version, however, the cir-
cumstances surrounding Johnson's discharge cast doubt on its valid-
ity. If Salvatoriello is to be believed, Martin had expressly instructed
him to document Johnson's asserted failure to call in on November
1 (presumably pursuant to Martin's alleged general exhortation to
discipline known unionists only with great care). However, even
though, for technical reasons, Salvatoriello was unable to secure the
damning evidence, the Respondent terminated Johnson anyway,
without giving him an opportunity to rebut the charge against him.We do not rely on the judge's finding that Salvatoriello could re-call no instance in which an employee was discharged for a single
no-call/no-show. The question to which Salvatoriello was responding
was, ``Have you ever terminated an employee for being absent one
day for not coming in?'' Thus, Salvatoriello was not asked whether
any employee had been terminated for failing to call in on a singleoccasion.8Salvatoriello admitted that he had seen the leaflet, but testifiedthat, to the best of his knowledge, he did not see it until after he
had suspended Johnson.9The Respondent, in fact, does not argue otherwise. It contendsonly that the language from the leaflet quoted in the judge's decision
does not mention the Union. That contention, though accurate, is ir-
relevant. As we have noted, the Union's logo appeared (prominently)
on the face of the leaflet. No one who had seen the leaflet could
mistake the fact that it had emanated from the Union.10The meaning of the ``Lose Control'' slogan on the sticker wouldhave been, at best, ambiguous to anyone who had not seen the mes-
sage on the leaflet.observe that although the Respondent claims that John-son failed to call in on several occasions, his discharge
notice refers only to his failure to call in on November
1, 1990 (the day of his termination). And, as the judge
remarked, a memorandum from Johnson's file con-
cerning his termination says nothing at all about his
failing to call the Respondent (although it does cite his
failure to call his supervisor, which the Respondentdoes not rely on as grounds for discharge). In fact, the
memorandum states that he had called and left the
same messageÐadvising that he had been to the doctor
and would not be in that dayÐon the answering ma-
chine for almost 2 weeks. The memorandum indicates
that Johnson was terminated for absenteeism and his
failure to present a note from his doctor6Martin's fail-ure to ask Johnson (like Dias, a known union activist)
to give his side of the story is especially significant in
light of Martin's stated concern that such individuals
be disciplined only if the supervisor were sure of his
ground.72. The judge also found that the Respondent unlaw-fully suspended Johnson for refusing to obey an order
not to wear a sticker bearing a union message. Al-
though the sticker said simply, ``Lose Control,'' and
bore no other union identification, the judge found that
it had been distributed along with a union leaflet
(which bore the Union's logo) containing the same
message, and thus was clearly connected to the
Union's position regarding a dispute with the Respond-
ent over working conditions. The Respondent excepts.
It argues that Salvatoriello, who suspended Johnson,
did not know at the time of the suspension that John-
son was wearing the sticker in support of the Union,
and therefore that the suspension was lawful.We adopt the judge's finding that Johnson's suspen-sion was unlawful. In so doing, we note that, although
the judge correctly stated that the union leaflet bore thesame message as the sticker that Johnson wore, therecord does not contain direct evidence that the Re-
spondent was aware, at the time of Johnson's suspen-
sion, that the Union had distributed the leaflet8Wenevertheless find that the record, taken as a whole,
supports the inference that the sticker's union origin
was known to the Respondent at the time Johnson was
suspended9Thus, the stickers and the leaflets were dis-tributed during a public demonstration by the gates of
the Respondent's Exxon-Linden facility. The public
distribution of the two documents increases the prob-
ability that the Respondent knew that the Union was
the source of both. Johnson also testified that the stick-
ers were worn by nearly all the unit employees on his
shift, including Dias. That two known union activists,
Johnson and Dias, wore the stickers to work makes it
more likely that the Respondent would have inferred
that the stickers had something to do with the Union,
even if it had not known about the leaflets. Finally,
Salvatoriello did not suspend Johnson on his own au-
thority. Instead, he first called Martin and asked if he
knew anything about the sticker. Martin replied that he
was going to call counsel, and that Salvatoriello should
call him back. When Salvatoriello did so about 15
minutes later, Martin told him to give Johnson the
choice between removing the sticker and leaving the
worksite. Remarkably, howeverÐgiven the importance
evidently attached to this event by the RespondentÐ
apparently neither supervisor bothered to ask about ei-
ther the origin of the sticker or the meaning of its mes-
sage.10There is only one plausible explanation for thetwo supervisors' studied lack of curiosity over the
source and meaning of Johnson's sticker: although
they either knew or suspected that the sticker came
from the Union, they thought that as long as they did
not ask Johnson about it, they could continue to deny
that they knew where it came from, and thus could
pretend that their actions against Johnson were not in
retaliation for his known union activity.On the basis of the public distribution of the leafletand sticker, the wearing of the sticker by at least two
known union adherents, and the conduct of
Salvatoriello and Martin on the occasion of Johnson's
suspension, we infer that the Respondent knew that the
message on the sticker was the Union's. Accordingly,
and for the other reasons set forth in the judge's deci- 437CONTROL SERVICES11We note that there is no contention, or evidence, that wearingthe stickers interfered with production or discipline. See ControlServices, 303 NLRB 481, 481 (1991).12We adopt the judge's recommended Order, which provides forreinstatement, with full backpay, for all six employees who were un-
lawfully discharged. However, in light of the Respondent's conten-
tion that Karen Talledo and Samuel Johnson engaged in a conspiracy
(which it learned of only after those employees were terminated) to
cause the Respondent to lose one of its contracts, we shall allow the
Respondent, at compliance, to introduce any relevant evidence con-
cerning the appropriateness of reinstatement for Talledo and John-
son, and the extent to which they are entitled to make-whole relief.
See Storer Communications, 297 NLRB 296, 301 fn. 32 (1989).1Certain errors in the transcript are noted and corrected.sion, we agree with the judge that Johnson's suspen-sion violated Section 8(a)(3) and (1).11ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and orders that the Respondent, Control Serv-
ices, Inc., Secaucus, New Jersey, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.12Marguerite R. Greenfield, Esq. and Julie Kaufman, Esq., forthe General Counsel.Joel Keiler, Esq., for the Respondent.Larry Engelstein, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Newark, New Jersey, on February 4 and 5 and
April 9 and 10, 1991. The charge in Case 22±CA±17042 was
filed by the Union on May 24, 1990. The charge in Case 22±
CA±17167 was filed by the Union on July 31, 1990. The
charge in Case 22±CA±17302 was filed on October 12,
1990, and an amended charge in that case was filed on De-
cember 7, 1990. The charge in Case 22±CA±17341 was filed
Martha Dias on November 1, 1990. The consolidated com-
plaint was issued on January 8, 1991.In substance the consolidated complaint alleges:
1. That on or about April 10, 1990, the Respondent at awork site at Automatic Switch in Florham Park, New Jersey,
discriminatorily discharged Martha Arismendi and Jose
Carbonell.2. That at its work sit at Exxon-Linden the Respondenttook the following actions in 1990, against employees be-
cause of discriminatory reasons:(a) Suspended Samuel Johnson on July 18.
(b) Discharged Karen Talledo on August 29.
(c) Discharged Samuel Johnson on November 1.
(d) Discharged Maria Dias on November 1.(e) Discharged Domitilla Olivares on November 8.
3. That since January 1, 1990, the Respondent has main-tained in force and effect invalid no-solicitation and no-dis-
tribution rules.4. That since April 1990 the Respondent by SupervisorsNelson Garcia and Jose Ormeno threatened employees if they
wore union buttons.5. That on or about May 1, 1990, the Respondent by Su-pervisors Joseph Salvatoriello and Jose Ormeno threatened
employees with discharge unless they signed a statement that
they had received ``Hazard Communication'' training.6. That on or about July 18 and in late August 1990, theRespondent by Salvatoriello, prohibited an employees from
wearing a sticker, which stated ``Lose Control.''7. That in July 1990 the Respondent by Supervisors JoseBolanos and Jose Ormeno threatened employees with un-
specified reprisals if they supported the Union.8. That in early September 1990 the Respondent by Super-visors Ormeno and Jose Diaz threatened employees with dis-
charge if they spoke with union representatives.On the entire record,1including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundFor some years, the Respondent maintained a collective-bargaining relationship with Service Employees International
Union, Local 389 covering employees in separate units at
various locations where the Respondent was engaged as a
cleaning contractor. Among those locations were the two in
volved in the present case, namely, Exxon-Florham Park and
Exxon-Linden. On September 1, 1987, Local 389 merged
into Local 3B-32J, Service Employees International Union,
AFL±CIO and the Charging Party became the recognized
bargaining agent.In September 1988 the Respondent by its Attorney JoelKeiler entered into negotiations for successor agreements to
replace a set of contracts the were due to expire in 1988 and
1989. Those negotiations stalled in 1988 and the Union did
not attempt to revive them until November 1989.In a case heard by me in April 1990 involving the sameparties, JD (NY)±77±90, I made the following conclusions,
which are pending before the Board on appeal:1. That the Respondent violated Section 8(a)(5) of the Actby refusing to meet and bargain with the Union at reasonable
times.2. That the Respondent, in violation of Section 8(a)(5), re-fused to furnish relevant information requested by the Union
in December 1988 and January and February 1989.3. That the Respondent violated Section 8(a)(5) of the Actwhen on or about March 1, 1989, it withdrew recognition
from the Union in various bargaining units.4. That the Respondent violated Section 8(a)(1) and (5) ofthe Act by denying or causing the denial of access to the
Union to certain of the Respondent's employees and by de-
nying the Union access to seniority lists. 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2A very substantial percentage of the Company's work force con-sists of employees who were born in Spanish speaking countries.
Based on the evidence received in this case, it is apparent that ln
the past, when an undocumented alien applied for a job, he or she
was told that in order to work, they had to use a different name and
obtain identification of some person who was legally entitled to
work in this country.3The Respondent, in its brief, asserted that it had been sued byMartinez, an exemployee, because someone else used his social se-
curity number thereby causing him to have problems with the Inter-5. That the Respondent violated Section 8(a)(1) and (5) ofthe A by unilaterally reducing the wages and hours of the
employees at the Exxon-Linden bargaining unit and by elimi-
nating their medical insurance on July 1989.6. That the Respondent violated Section 8(a)(1) and (3) ofthe Act by constructively discharging employees in the
Exxon-Linden bargaining unit, on or about July 1, 1989.7. That the Respondent violated Section 8(a)(1) of the Actby barring employees from wearing union insignia at the
Exxon-Florham Park bargaining unit in December 1989.8. That the Respondent violated Section 8(a)(1) and (3) ofthe Act by discharging Luiza Bezerra on June 12, 1989, be-
cause of her membership in and/or activities on behalf of the
Union.In short, it is clear to me, based on the foregoing illegalconduct, that the Respondent has demonstrated antiunion ani-
mus.As a consequence of an order issued on May 31, 1990, bya Federal District Court in 10(j) proceeding, the Respondent
and the Union resumed bargaining. About the same time, the
Union commenced a campaign to reintroduce itself to the
employees of the Respondent. In the case of the employees
at the two locations in the present case, this entailed orga-
nizing the employees anew as there were many new employ-
ees due to turnover.B. The Facts at Exxon-Florham Park-(AutomaticSwitch)
Martha Arismendi testified that in February 1990 (afterbargaining has ceased and before the 10(j) injunction had
issued), Supervisor Gerado Castellani told a group of em-
ployees that there was no union. Arismendi testified that at
some point between February and April 1990 she notified
Castellani that she intended to file a grievance with the
Union regarding a 1-day suspension that she received in Feb-
ruary. It is asserted that by threatening to file a grievance,
Arismendi indicated her continuing loyalty to the Union and
manifested that loyalty to company management despite their
contention that there was no union. Therefore, this piece of
evidence was offered to show that when the Union began to
reintroduce itself to the employees in late March 1990, it
would be reasonable to conclude that the Respondent sur-
mised that Arismendi would be one of the Union's sup-
porters.On or about March 24, 1990, Union Organizer RobertSarason, managed to hold a meeting with about 18 to 20
people at the Exxon parking lot after work (about 9:30 p.m.).
Among those present were Jose Carbonell and Mart
Arismendi. While the meeting was in progress, Respondent's
supervisor, Salvatore Toppi, and a security guard told the as-
sembled group that they could not meet there and threatened
to call the police. When the police arrived, the meeting broke
up. (The eviction from the parking lot is not alleged as viola-
tion of the Act.)Subsequent to the meeting held on March 24, Carbonelldistributed copies of a union letter to other employees. This
letter was a notice for a second meeting to be held on April
6, 1990.A second union meeting with employees took place onFriday, April 6, 1990, at the parking lot. Martha Armendi
and Jose Carbonell were latter employee was largely respon-
sible for notifying other employees about the meeting. Atthis meeting, about 10 to 14 employees were present. Amongother things, Carbonell was chosen as a leader and was dele-
gated to go with group of employees to talk to management
about a raise on Monday, April 9. (That date was postponed
until Tuesday because of the absence of one of the employ-
ees.)On Monday, April 9, 1990, Castellani told Arismendi andCarbonell to bring in their immigration papers on April 10.
Further, the two employees were told that their papers had
to be in their real names and not in the names that they were
using on the job. Arismendi and Carbonell, as well as other
employees, had been hired under names other than their own
and had presented, with full knowledge of management, so-
cial security numbers or other identifying documents in orderto avoid prohibitions on nondocumented aliens from doing
work in the United States. Carbonell had been working under
the name of Gilberto Caraballo and Arismendi had been
working under name of Rosia Mora.On Tuesday, April 10, 1990, when Carbonell andArismendi tendered documents under their real names show-
ing that they could legally work under the Immigration and
Naturalization Service rules, they were told that the Com-
pany required such documents under their assumed names
and that in the absence of such documents they could not be
employed by the Respondent.There is no doubt that the Company required Arismendiand Carbonell to furnish documents under their assumed
names, knowing full well that such documents could not be
produced even though both offered to produce documents
showing that they could legally work in this country. In the
case of another employee Ines Vergara, the evidence showed
that when she was hired, the Company's supervisors were
aware that she was using the name of another person and
that when she obtained her ``Green Card,'' she changed her
name of the Company's payroll and thereafter was employed
under her real name.2The Respondent does not contest the assertion thatCarbonell and Arismendi were legally able to work in the
United States as of April 1990. Tom Martin testified that in
April 1990 someone named Martinez filed a lawsuit against
the Company because, although he never worked for the Re-
spondent, someone who had been employed by Control used
his name and as a consequence the Internal Revenue Service
listed money which he (the ``real'' Martinez) never earned
from Control. Martin asserted that Martinez sought damages
through his lawsuit. According to Martin, because of this
lawsuit, he instructed supervisor Walter Solari to imme-
diately check all current Immigration forms (I±9s) at the
Automatic Switch and Sandoz worksites and discharge any
and all employees using false names. Martin testified that
this was the sequence of events leading to the discharges of
Arismendi and Carbonell.3Martin denied that he was aware 439CONTROL SERVICESnal Revenue Service. The brief also claimed that Control was beingaudited by the Immigration and Naturalization Service at its Gate-
way site. Respondent claimed that the ultimate reason that Arismendi
and Carbonell were discharged was because they were using forged
papers. As stated in Respondent's Brief, the ``General Counsel has
attempted to make much of the fact that Arismendi and Carbonell
were not illegal aliens. That misses the point. Their illegal status is
not the issue. Their using false papers is the issue. Someone's W-
2 form is going to show too much income because of (their) con-
tinuing to use false names even after they became legal aliens.
Therefore, Control was at risk for another Martinez type lawsuit.
Control, in order to protect itself, began policing the false names.''4Under Wright Line, supra, once the General Counsel makes aprima facie showing to support an inference that protected conduct
was a motivating factor in a discharge, the burden shifts to the em-
ployer to demonstrate ``by a preponderance of the evidence that the
same action would have taken place even in the absence of the pro-
tected conduct.``that either of these two employees were involved in unionactivities.In my opinion, the General Counsel pursuant to WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), has made out a
prima facie case that Arismendi and Carbonell were dis-
charged because of their union activities. I note that the Re-
spondent previously demonstrated its antiunion animus, its
intention to oust the Union as the employees' bargaining rep-
resentative, and its willingness to discharge employees to ac-
complish that result. I also note that the discharges of
Arismendi and Carbonell occurred close in time to the
Union's drive to reorganize the employees at Automatic
Switch. Thus their discharge on April 10, 1990, came in
close proximity to the two meetings held on March 24 and
April 6. Carbonell was the employee most active in this cam-
paign, urging his fellow employees to attend the April 6
meeting with the Union. He also was the employee des-
ignated by his coworkers to be their leader.In Darbar Indian Restaurant, 288 NLRB 545 (1988), theBoard stated:[T]he Respondent contends ... that the General Coun-
sel failed to establish that it had knowledge of Saha's
union activities. Although there is no direct evidence of
the Respondent's knowledge, we believe that the cir-
cumstances here support an inference of knowledge
based ... on the Respondent's general knowledge of

union activity among the small group of seven dining
room employees, the timing of the discharge, the con-
temporaneous 8(a)(1) conduct, the shifting and
pretextual reasons asserted for discharge and the ab-
sence of any incident involving Saha or any conduct by
him to explain his discharge on June 8.The reason advanced by the Respondent to explain the dis-charges of Arismendi and Carbonell strikes me as being
pretextual and/or unpersuasive.4First, although asserting thatMartinez's lawsuit put in motion the events leading up to the
discharges, the Respondent produced no documentation re-
garding this lawsuit.Second, assuming that such a lawsuit had been filed andwas not totally frivolous, I do not see why the discharge of
employees who had been employed for many years would
serve to cure the problem. For one thing, the evidence indi-cates that although Arismendi and Carbonell had been usingfalse names, that situation had existed for a long time and
was known to and indeed encouraged by the employer's su-
pervision. That is, the evidence suggests that when some em-
ploye's were hired, they were told by Respondent's agents
to use other people's names if they did not have the proper
legal documentation. What is more, the two employees inquestion were perfectly willing to forgo the false names, use
their real names and present documentation that they could
legally work. Finally, the evidence shows that when other
employees who had used false names obtained the necessary
papers, they were allowed to continue to work while noti-
fying the Company of their real names.C. The Events at Exxon-Linden1. The discharge of Karen TalledoKaren Talledo began her employment at Exxon-Linden onApril 16, 1990. She worked on the night shift as a cleaner.
She was an active union supporter in that she attended union
meetings, distributed union literature and buttons at or near
the parking lot. Some of these activities were observed by
company supervisors. She also attended in August, on behalf
of the Union contract negotiations with Company Represent-
ative Joel Keiler. (Albeit, when asked at the meetings to
identify the employees present, the Union refused to do so.)On Monday, August 27, 1990, Talledo received a writtenwarning because she left garbage near the elevator in her
designated area. In accordance with the Respondent's pro-
gressive disciplinary procedure, the warning (which was
dated Friday, August 24), stated that the next infraction
would result a 3-day suspension. This was the first warning
that Talledo had ever received. And in my opinion this warn-
ing was justified.Notwithstanding the warning that a future infraction wouldlead to a suspension, Talledo was discharged on Wednesday,
August 29, 1990, without any intervening disciplinary ac-
tions. In this regard, Respondent's witness Jose Diaz asserted
that he discharged Talledo because she was not doing her job
right and had no respect. He testified that after the warning
noted above, he observed Talledo talking to another em-
ployee during working time (at 6 p.m. on Tuesday), and that
when he checked her work area on Wednesday, it was ``not
done so good.'' Thus, without taking any further disciplinary
actions in accordance with the Company's progressive dis-
ciplinary procedure, Diaz as serts that he decided to termi-
nate Talledo ``because she was not performing.'Given the established antiunion animus, the evidenceshowing that management was aware of Talledo's union ac-
tivities and the evidence showing that the decision to dis-
charge her was taken in clear departure from Respondent's
own disciplinary procedures, it seems to me that the General
Counsel has established that Talledo's discharge was
discriminatorily motivated.The Respondent offered to prove that Talledo was a paidunion agent at the time that she was employed by the Com-
pany. It offered to prove that as part of a union plan or con-
spiracy, Talledo left the garbage out on Friday evening with
the intention that on Monday, it would be discovered by
Samuel Johnson who would report it to Exxon in an effort
to convince Exxon to cease doing business with Control. In-
asmuch as the Respondent conceded that the information giv- 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The General Counsel contends that on other occasions, Johnsonwas threatened with discharge because he wore a pin saying ``SEIU
Yes.'' She further contends that in May 1990 Johnson was threat-
ened with discharge because he refused to sign a paper acknowl-
edging that he had been given safety training. In my opinion John-
son's testimony on these issues was vague, unclear and contradic-
tory. Moreover, his testimony, to a large extent was solicited through
leading questions. See H. C. Thomson, Inc., 230 NLRB 808 fn. 2(1979). I therefore do not place much reliance on such evidence and
to this extent these allegations of the complaint are dismissed.ing rise to this theory did not come tn its attention until wellafter Talledo was discharged, it could not and did not rely
on these alleged facts in making its decision to fire her. Ac-
cordingly, I rejected the Respondent's offer of proof, holding
that such evidence could not be relevant in this proceeding
insofar as whether a violation of the Act occurred.2. The suspension discharge of Samuel JohnsonJohnson admittedly was known to the Company as a unionactivist. Among other things he was elected as the day-shift
shop steward in November 1989 and attended as part of the
Union's committee, the contract negotiation held in August
1990.In July 1990, Johnson helped distribute stickers saying``Lose Control'' along with a leaflet of explanation. This
leaflet stated:To all Exxon-Linden EmployeesLET'S LOSE CONTROLWe all know Control Services is not going to changethe way it treats the people who clean this facility.
Health and safety violation, labor law violations and
undignified treatment ar all that the cleaners can expect
from Control at Exxon-Linden. We see only one solu-
tion.GET A FAIR CLEANING CONTRACTOR!Wear your sticker to demonstrate that everybody whoworks in this facility deserves to be treated as a human
being. We thank you in advance.Tomorrow we ask all Exxon-Linden employees to showsupport for their cleaners by wearing the ``Lose Con-
trol'' stickers that we will be passing out at the gate.On or about the morning of July 16, 1990, Johnson woreto work the ``Lose Control'' sticker. When he was asked by
his supervisor, Joseph Salvatoriello to remove the sticker,
Johnson refused. After consulting with the employer attor-
ney, Mr. Salvatoriello told Johnson that if he did not remove
the sticker he would have to leave work. When Johnson put
the sticker on his boot, Salvatoriello ordered and escorted
Johnson from the building. (There is no material dispute
about this transaction.)5In late October 1990 Johnson got sick and called in to in-form the employer that he would not be in. Johnson testified
that he called in early every morning that he was out. (He
was out for about 7 to 9 days.) Since the Company requires
employees to call in at least 2 hours before the start of their
shift, and since Johnson's shift began at 8 a.m., there wasno supervisor around to receive his calls and the messageswere left on an answering machine.Johnson received a mailgram dated November 1, 1990, no-tifying him that he was discharged because he had been ex-
cessively absent and had not called in nor been present on
November 1.Basically the Company asserts that it discharged Johnsonbecause he broke a company rule requiring employees to call
in when they are going to be absent. While acknowledging
that Johnson did call in and report that he was sick on some
of the days that he was out, the Company asserts that John-
son did not call in on other days, including November 1,
1990.Supervisor Jose Bolanos testified that Johnson was out of7 days in a row and that he did not call in on 3 of those
days. Bolanos stated that on the third occasion (November 1,
1990) he notified his manager, Jose Ormeno, that Johnson
had failed to call in. Ormeno testified that he transmitted this
message to his superior, Joseph Salvatoriello, who in turn re-
layed the message to Thomas Martin, a vice president. Ac-
cording to Salvatoriello, he received a call from Ormeno that
Johnson had not shown up or called, after which he called
Martin for guidance because Johnson was a known union ad-
vocate. Salvatoriello and Martin both testified that Martin de-
cided to discharge Johnson.It was acknowledged by the Respondent's witness thatthey had in fact received a series of taped messages from
Johnson stating that he was out sick. Nevertheless, despite
being aware of his illness, Martin decided that Johnson's
failure to call in on November 1, 1990, warranted discharge
without making any attempted to contact Johnson to see
what his problem was.Salvatoriello testified that on November 1, 1990, Martinasked him to check the tape of the answering machine but
that when he listened to it, the morning's messages had been
erased. (Salvatoriello's explanation that messages are auto-
matically erased after the tape is played and rewound is not
how such machines work. Like any other tape recording de-
vice, erasures are only caused by recording over the old mes-
sages and are not not caused merely by rewinding the tape.)Joseph Salvatoriello testified that he could not recall anyoccasion that an employee was discharged for a single no-
call/no-show and Bolanos testified that it was not the Com-
pany's policy to discharge employees for a singe infraction.
Further, I concluded in my prior decision that in the past,
there have been occasions when employees of Respondent
had not been discharged when they failed to call in when ab-
sent.Finally, it is noted that a company memorandum in John-son's personnel file indicates a completely different reason
for his discharge; to wit that although Johnson called in, he
failed to present a doctor's note explaining his illness. Yet
such a note would not be required until an employee is ready
to go back to work and none of the Respondent's witnesses
testified that this was a reason for Johnson's discharge. (Inci-
dently, Johnson did get a doctor's note which he was pre-
pared to present to the Company on his return work.)The General Counsel having made out a prima facie caseof discrimination, it is my opinion that the Respondent has
not met its burden of proving that its reason for discharging
Johnson was for legitimate reasons unrelated to his union or
protected concerted activities. 441CONTROL SERVICESIn relation to the ``Lose Control'' sticker I also concludethat the Respondent's 1-day suspension of Johnson was vio-
lative of Section 8(a)(1) and (3) of the Act. An employer
may not prohibit employees from wearing union insignia in
the work place absent some legitimate business concern or
absent a showing that such badges, buttons or insignia con-
tain messages that are vulgar, obscene or otherwise offen-
sive. NLRB v. Malta Construction Co., 806 F.2d 1009 (11thCir. 1986); Cannon Industries, 291 NLRB 632, 636 (1988);Page Avjet Corp., 275 NLRB 773 (1985); Albertson's, Inc.,272 NLRB 865 (1984); Dixie Machine Rebuilders, 248NLRB 881, 882 (1980).In the present case, the ``Lose Control'' sticker was dis-tributed along with the leaflet described above and was there-
fore clearly connected to the Union's position vis a vis its
labor dispute with the employer. In context, the message was
essentially an appeal to Exxon to cease doing business with
Control because of the labor dispute. While such a message
would reasonably be expected to discomfort one's employer,
it is a message which is protected in the context of a labor
dispute. See, for example, Professional Porter & WindowCleaning Co., 263 NLRB 136, 139 (1982). In JeffersonStandard Broadcasting Co., 94 NLRB 1507 (1951), affd. subnom. NLRB v. Electrical Workers IBEW Local 1229, 346U.S. 464 (1953), the Board and the Court held that certain
handbills distributed by employees to the public disparaged
the employer's product and therefore were not pro tected by
the Act because they ``deliberately undertook to alienate
their employer's customers by impugning the technical qual-
ity of his product.'' However, in the same decision the Board
went on to state:The Board has held that the Act protects employeesagainst employer reprisal when they speak freely ``on
organizational matters'' ... and in one way or another

denounce their employer for his conduct of labor rela-
tions or affairs germane to the employment relationship.
Moreover, employees acting in concert may exhort con-
sumers to refrain from purchasing their employer's
product unless and until he alters his labor policy or
practices. But this is a different case. Here the subject
matter of the employees' verbal attack ... was not re-

lated to their interests as employees. And the gist of
their appeal to the public was that the employer ought
to be boycotted because he offered a shoddy product
... not because he was ``unfair'' to the employees

who worked on that product.As the ``Lose Control'' sticker must he viewed togetherwith the leaflet with which it was distributed and in the con-
text of the ongoing labor dispute between the parties it is my
opinion that the Respondent would not legally prohibit John-
son from wearing it.3. The discharge of Maria DiasDias had been working for the Respondent at the Exxon-Linden jobsite since 1982. She was employed as a cleaner
and her hours were from 6 a.m. to 2:30 p.m. She was dis-
charged on November 1, 1990, the same day that Samuel
Johnson was discharged.Dias was a member of the Union since 1982 and was veryactive on its behalf during the period immediately precedingher discharge. Company Vice President Thomas Martin con-cedes that he was aware that Dias was a union activist.The Company asserts that it discharged Dias because shewas caught in its office at the jobsite going through the desk
of Supervisor George Bolanos. Joseph Salvatoriello testified
that on or about October 30, 1990, he received a call from
Jose Ormeno who told him that Dias was going through pa-
pers in Bolanos' desk. Nevertheless, the person who alleg-
edly witnessed this event (Julio Lopez) testified that he only
saw Dias at an open drawer in the desk and could not see
what she was looking at or doing.Because Dias' hours required her to be at the jobsite be-fore any of the supervisors, an arrangement was made for her
to have access to various keys. She testified that in Sep-
tember 1990 she had been given the key to Control's office
by George Bolanos so that she did not have to go each day
to the Exxon supervisor to have the office door opened. She
also testified without contradiction that her normal procedure
in October 1990 was that after signing in she would go to
the desk in Control's office extract a set of keys which used
while working to open closets, bathrooms, etc., on the first
and second floors. Her uncontradicted testimony therefore es-
tablished that Dias had a good reason to open the desk in
the Control office.As Dias needed to use the desk in Control's office to doher work and; the Respondent's eyewitness did not assert
that he saw her going through or looking at any papers, it
seems to me that the reason for her discharge can only bedescribed as pretextual. Given the evidence showing
antiunion animus and company knowledge of Dias' union ac-
tivities, I conclude that her discharge was motivated by union
considerations in violation of Section 8(a)(1) and (3) of the
Act.4. The discharge of Domitilla OlivaresDomitilla Olivares was hired to work at the Exxon-Lindenjobsite in October 1989 and was assigned to work on the
night shift. She testified the during her brief time at work,
she signed a union card, wore a union button at work, and
met with union organizers at the parking lot before and after
work. She further testified that on or about November 6,
1990, she was observed by Supervisor Jose Diaz as she
spoke to Talledo and Union Agents Sarason and Erem at the
gate.According to Olivares, on November 7, 1990, SupervisorJose Ormeno called her a traitor. On the following day, Luis
Duarte (essentially a lead person) conveyed a message from
Ormeno that she was discharged. Olivares testified that
Duarte said that he believed that her discharge was because
the Union. (Duarte did not testify.)Jose Diaz testified that Olivares who worked under his su-pervision was not doing her job well and that over a 1-month
period, he recommended to Jose Ormeno that she be dis-
charged on about three occasions. For his part, Ormeno as-
serted that although Diaz discharged Olivares he rec-
ommended that she be discharged on about three occasions.According to Ormeno, he at first rejected Dias' rec-ommendation because Olivares was a friend of his wife.
Ormeno testified that when he found out that Olivares was
telling his wife that he was fooling around, he decided to no
longer protect Olivares and let Diaz discharge her. Although
Ormeno admits that he told Olivares that she was a traitor, 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
he asserts that it was not intended in an antiunion context butwas related to his marital relationship.Notwithstanding the assertions by Dias and Ormeno thatOlivares was not doing her job well, neither issued any
warnings to her. Thus, despite the existence and application
of a progressive disciplinary system, Olivares was discharged
without prior warning.In view of the evidence of antiunion animus and what ap-pears to be a pretextual reason for her discharge, I conclude
that the Respondent violated Section 8(a)(1) and (3) of the
Act in relation to its discharge of Olivares.D. The No-Solicitation/No-Distribution RulesThe Respondent concedes that a document entitled ``Safe-ty, Security and Building Familiarization Requirements,'' has
been in force and effect since 1982. This document contains
the following rule at item 26: ``Soliciting is prohibited on
ER&E premises by all Contractor's employees.''The Respondent further concedes that another documententitled ``Rules Conduct,'' has been in force and effect for
a similar period of time. This set of rules, which currently
applies to all bargaining units which are represented by this
union (including the two here) prohibits: ``Soliciting, col-
lecting, or accepting contributions and/or distributing or col-
lecting papers or material during work hours without ap-
proval.''The rules described above in the ``Safety, Security andBuilding Familiarization Requirements,'' prohibits Control'semployees from engaging in solicitation at any time and at
any location on the premises of Control's customers. As such
the rule, on its face, is presumptively unlawful under OurWay, Inc., 268 NLRB 394 (1983). See also Southwest GasCorp., 283 NLRB 543, 546 (1987); and Presbyterian/St.Luke's Medical Center v. NLRB, 723 F.2d 1468 (10th Cir.1983).The no-solicitation and no-distribution rule contained inthe ``Rules of Conduct'' are also, on their face, presump-
tively invalid. Thus, in Beverly Enterprises, 287 NLRB 158fn. 2 (1987), the Board relying on Our Way, Inc., supra, heldthat although prohibitions solicitations on ``work time''
would presumptively illegal, such prohibitions during ``work
hours'' would be presumptively illegal.Since the rules described above are presumptively invalid,it was incumbent on the Respondent to demonstrate that their
enforcement was justified some legitimate business justifica-
tion. Thus, the Respondent could have, but did not, make an
effort to show that such rules were necessary to maintain
production or discipline or served some other legitimate pur-
pose. Southwest Gas Corp., supra at 546.The Respondent asserts that since these rules have been ineffect for more than 6 months prior to the time the unfair
labor practice charges were filed, no violation may be found
pursuant to Section 10(b) of the Act.In Machinists Local 1424 (Bryan Mfg. Co.) v. NLRB, 362U.S. 411 (1960), the Supreme Court held that Section 10(b)
of the Act barred an allegation that the Union's collective-
bargaining agreement containing a union-security clause was
unlawful because the union did not represent a majority at
the time it was recognized by the Employer. The Court held
that the allegation were barred because the conduct which
had to be relied on to invalidate the contract (minority status
at the time that the contract was made) occurred more than6 months before the unfair labor practice charge was filed.The Court stated:[A] finding of violation which is inescapably groundedon events predating the limitations period is directly at
odds with the purposes of the Section 10(b) proviso.....In any real sense, then, the complaints in this caseare ``based upon'' the unlawful execution of the agree-
ment, for its enforcement, though continuing, is a con-
tinuing violation solely by reason of circumstances ex-
isting only at the date of execution.On the other hand, the Court distinguished the facts inBryan Mfg. Co., with other cases where Section 10(b) wouldnot bar allegations relating to contract enforcement. Thus, the
Court stated that Section 10(b) would not bar allegations in
situations where an agreement was invalid on its face or
``one validly executed, but unlawfully administered.'' 362
U.S. at 423. In Arvin Industries, 285 NLRB 753 (1987), theBoard concluded that where a superseniority clause was pre-
sumptively illegal on its face, such a clause may be found
to be unlawfully maintained without finding that it had been
unlawfully enforced. The Board concluded that even in the
absence of evidence that such a claus had actually been en-
forced within the 10(b) period, the continued maintenance of
such a clause would be deemed illegal even though enacted
more than 6 months prior to the charge being filed. As ex-
plained by the Board, where a provision on its face is eitherunlawful or presumptively unlawful, the violation (mainte-
nance of the illegal provision) is not ``based upon'' or ``ines-
capably grounded on'' events outside the 6-month 10(b) pe-
riod.As the present case involves a situation where two rulesmaintained by the Respondent are presumptively illegal
under Our Way, Inc., supra, their continued maintenance isviolative of the Act in the absence of any showing by the
Respondent that the rules are necessary for some legitimate
business purpose. Further, I conclude, based on the authority
of Arvin Industries, and cases cited therein, that this allega-tion is not barred by the statute of limitations set forth in
Section 10(b) of the Act.CONCLUSIONSOF
LAW1. Control Services, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. Local 32B-32J Service Employees International Union,AFL±CIO is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. By barring employees from wearing union insignia atthe Exxon-Linden bargaining unit, the Respondent has vio-
lated Section 8(a)(1) of the Act.4. By giving Samuel Johnson a 1-day suspension becausehe wore a ``Lose Control'' sticker, the Respondent has vio-
lated Section 8(a)(1) and (3) of the Act.5. By discharging Samuel Johnson, Karen Talledo, MariaDias, Domitilla Olivares, Jose Carbonell, and Martha
Arismendi because of their membership in or activities on
behalf of the Union, the Respondent has violated Section
8(a)(1) and (3) of the Act.6. By maintaining in force and effect rules prohibiting em-ployees from engaging in union solicitations and distributions 443CONTROL SERVICES6If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''during working hours or at any location on the premises ofControl's customers, the Respondent has violated Section
8(a)(1) of the Act.7. The Respondent has not violated the Act in any othermanner encompassed by the complaint.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent having discriminatorily discharged em-ployees, it must offer them reinstatement and make them
whole for any loss of earnings and other benefits, computed
on a quarterly basis from date of discharge to the date of
proper offer of reinstatement, less any net interim earnings,
as prescribed in F.W. Woolworth Co
., 90 NLRB 289(1950), plus interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).Because the Respondent has a proclivity for violating theAct and because of the serious nature of the violations dem-
onstrating a general disregard for the employees' funda-
mental rights, I find it necessary to issue a broad Order, re-
quiring the Respondent to cease and desist from infringing
in any manner on rights guaranteed employees by Section 7
of the Act. Hickmott Foods, 242 NLRB 1357 (1979).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Control Services, Inc., Secaucus, NewJersey, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Barring employees from wearing union insignia.
(b) Suspending or otherwise discriminating against anyemployees because they wear union insignia.(c) Discharging or otherwise discriminating against anyemployees because of their membership in or activities on
behalf of the Union.(d) Maintaining in force and effect rules prohibiting em-ployees from engaging in union solicitations or distributions
during working hours at any location on the premises of
Control's customers.(e) In any other manner interfering with, restraining, or co-ercing employees in the exercise of the rights guaranteed
them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Samuel Johnson, Karen Talledo, Maria Dias,Domitilla Olivares, Jose Carbonell, and Martha Arismendi
immediate and full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other rights
or privileges previously enjoyed, and make them whole for
any loss of earnings and other benefits suffered as a resultof the discrimination against them in the manner set forth inthe remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that this has
been done and that the discharges will not be used against
them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facilities and jobsites at Florham Park andExxon-Linden, copies of the attached notice marked ``Ap-
pendix 7Copies of the notice, on forms provided by the Re-gional Director for Region 22 after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent ensure that the
notices are not altered, defaced, or covered by any other ma-
terial.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
bar employees from wearing union insignia.WEWILLNOT
suspend or otherwise discriminate againstany employees because they wear union insignia.WEWILLNOT
discharge or otherwise discriminate againstany employees because of their membership in or activities
on behalf of Local 32B-32J, Service Employees International
Union, AFL±CIO. 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
maintain in force and effect rules prohib-iting employees from engaging in union solicitations or dis-
tributions during working hours or at any location on the
premises of Control's customers.WEWILLNOT
in any other manner interfere with, restrain,or coerce employees in the exercise of the rights guaranteed
them by Section 7 of the Act.WEWILL
offer Samuel Johnson, Karen Talledo, MariaDias, Domitilla Olivares, Jose Carhonell, and MarthaArismendi immediate and full reinstatement to their former
jobs or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits suffered as
a result of the discrimination against them in the manner set
forth in the remedy section of the decision.WEWILL
remove for our files any reference to the unlaw-ful suspension and discharges and notify the employees in
writing that this has been done and the discharges will not
be used against them in any way.CONTROLSERVICES, INC.